 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    CHARLES E. MCDONALD,                                   Case No. 2:19-cv-00261-RFB-CWH
 7                      Petitioner,
              v.                                                           ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
                       Respondents.
10

11           Petitioner’s Unopposed Motion for Extension of Time (ECF No. 11) is GRANTED.
12   Petitioner will have until October 8, 2019, to file an amended petition for writ of habeas corpus in
13   this case.
14           IT IS SO ORDERED.
15           DATED this 15th day of July 2019.
16

17
                                                          RICHARD F. BOULWARE, II
18                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28

                                                      1
